UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 1 to FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED March 31, 2011 ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-18834 Klever Marketing, Inc. (Exact name of small business issuer as specified in its charter) Delaware 36-3688583 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 30251 Golden Lantern Suite E, PMB 411 Laguna Niguel, CA 92677-5993 (Address of principal executive offices) (801) 847-6444 (Issuer’s Telephone Number) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes ☐ No Indicate by check mark whether the registrant is a large accelerated file, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐ (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ☐ Yes x No APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practical date. As of May 10, 2011, there were 45,071,640 shares of the issuer's $.01 par value common stock issued and outstanding. EXPLANATORY NOTE This Amendment No. 1 to theCompany's Form 10-Q for the quarter ended March 31, 2011 filed with the Securities and Exchange Commission on May 16, 2011 is being filed solely to correct check boxes on the cover. Also, as a result of this amendment, the page numbers have changed, howeverno other changes have been made since the original filing of this quarterly report. 2 KLEVER MARKETING, INC. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Page No. Item 1. Financial Statements (Unaudited): Condensed Balance Sheets as of March 31, 2011 and December 31, 2010 4 Condensed Statements of Operations for the three months andfrom inception of Development Stage on July 5, 1996 through March 31, 2011 5 Condensed Statements of Cash Flows for the three months andfrom inception of Development Stage on July 5, 1996 throughMarch 31, 2011 6 Notes to Condensed Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures about Market Risk 21 Item 4. Controls and Procedures 21 PART II. Other Information Item 1. Legal Proceedings 23 Item 1A. Risk Factors and Uncertainties 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 25 Item 4. Submission of Matters to Vote of Security Holders 25 Item 5. Other Information 25 Item 6. Exhibits 25 Signatures 26 Exhibit Index Exhibit 31.1 Exhibit 31.2 Exhibit 32.1 Exhibit 32.2 3 KLEVER MARKETING, INC. (A Development Stage Company) Condensed Balance Sheets ASSETS March 31, December 31, (Unaudited) CURRENT ASSETS Cash $ $ Prepaid expenses 18 35 Total Current Assets FIXED ASSETS Capitalized software Office equipment - - Less accumulated depreciation - - Total Fixed Assets OTHER ASSETS Intangibles, net Total Other Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable $ $ Accrued liabilities Preferred stock dividends Related party notes payable Notes payable Stock deposits Total Current Liabilities Total Liabilities STOCKHOLDERS' EQUITY (DEFICIT) Convertible preferred stock - Class A ( par value $0.01; 150,000 shares authorized; 93,056 issued and outstanding in 2010 and 2009); aggregate liquidation preference of $2,419,456 Convertible preferred stock - Class B ( par value $0.01; 125,000 shares authorized; 70,529 issued and outstanding in 2010 and 2009); aggregate liquidation preference of $1,198,983 Convertible preferred stock - Class C ( par value $0.01; 150,000 shares authorized; 124,010 issued and outstanding in 2010 and 2009); aggregate liquidation preference of $818,466 Common stock (par value $0.01), 250,000,000 shares authorized, 45,071,640 and 45,921,640 shares issued and outstanding, respectively Treasury stock, 100,000 shares at December 31, 2010 and 2009 ) ) Paid in capital in excess of par value Retained deficit ) ) Deficit accumulated during development stage ) ) Total Stockholders' Equity (Deficit) ) ) TOTAL LIABILITIES AND STOCKHOLDERS'EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these financial statements. 4 KLEVER MARKETING, INC. (A Development Stage Company) Condensed Statements of Operations (Unaudited) From Inception of Development Stage On July 5, 1996 For the Three Months Ended Through March 31, March 31, REVENUES $
